 



Exhibit 10.2
CONFIDENTIALITY AGREEMENT
May __, 2006     
Steven G. Mihaylo
P.O. Box 19790
Reno, NV 89511
     In connection with your consideration of a possible acquisition of or
business combination with (the “Transaction”) Inter-Tel, Incorporated (the
“Company”), we have agreed to provide to each other and our respective
Representatives (as defined below) certain non-public information regarding the
Company and you. In consideration of, and as a condition to, such information
and any other information (whether in oral or written form, electronically
stored or otherwise) being furnished to each of us or any of our affiliates,
directors, officers, employees, advisors (including, without limitation,
financial advisors, financing sources, attorneys and accountants), agents,
representatives or “controlling persons” (within the meaning of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) who are actively and directly
participating in the evaluation of the proposed Transaction and the exchange of
information (such persons for either you or the Company being herein referred to
collectively as “Representatives”) about either of us or about any third party
(which information was provided subject to an applicable confidentiality
obligation to such third party) in connection with the consideration of a
Transaction (such information, along with any such information previously
provided, being herein referred to as “Evaluation Material”), each of us agrees
as follows:

  1.   Each of us and our respective Representatives (i) will use the Evaluation
Material solely for the purpose of evaluating a possible Transaction with the
Company involving you or your affiliates and (ii) will keep the Evaluation
Material strictly confidential and will not (except as required by applicable
law, regulation or legal process, and only after compliance with paragraph 3
below, or as otherwise provided in this letter agreement), without the other’s
prior written consent, disclose or reveal any information in the Evaluation
Material, except that the Evaluation Material (or portions thereof) may be
disclosed to those of our respective Representatives (including our respective
officers, directors, partners, employees, agents, related investment funds,
potential financing sources and advisors) who require access to such information
for the purpose of evaluating a possible Transaction with the Company (it being
understood that prior to such disclosure each of our Representatives will be
informed of the confidential nature of the Evaluation Material and each of our
Representatives (other than attorneys and members of the Company’s Board of
Directors) shall agree to be bound by this Agreement by signing an undertaking
to the effect of Annex A). Each of us agrees to be responsible for any breach of
this Agreement by our respective Representatives.

 



--------------------------------------------------------------------------------



 



  2.   The term “Evaluation Material” does not include any information that
(i) at the time of disclosure or thereafter is generally known by the public
(other than as a result of its disclosure by the receiving party or its
Representatives in breach of this Agreement), (ii) was or becomes available to
the receiving party on a non-confidential basis from a person not known by the
receiving party after reasonable inquiry to be otherwise bound by a
confidentiality agreement with the other party or its Representatives or
otherwise prohibited from transmitting the information to the receiving party or
(iii) was independently derived by the receiving party without aid, application
or use of any of the Evaluation Material. As used in this Agreement, the term
“person” shall be broadly interpreted to include, without limitation, any
corporation, company, joint venture, partnership or individual.     3.   In the
event that either of us and/or any of our respective Representatives are
requested pursuant to, or required by, applicable law or regulation (including,
without limitation, any rule, regulation or policy statement of any national
securities exchange, market or automated quotation system) or by legal process
to disclose any Evaluation Material or any other information concerning the
other or a possible Transaction, the party receiving such request or legal
process will provide the other party with prompt written notice of such request
or requirement in order to enable the other party (i) to seek an appropriate
protective order or other remedy with respect thereto, (ii) to consult with the
party receiving such request or legal process with respect to taking steps to
resist or narrow the scope of such request or legal process or (iii) to waive
compliance, in whole or in part, with the terms of this letter agreement. In the
event that such protective order or other remedy is not obtained, or the other
party waives compliance, in whole or in part, with the terms of this letter
agreement, the party receiving such request or legal process and its
Representatives shall use their respective reasonable best efforts (A) to
disclose only that portion of the Evaluation Material which is legally required
to be disclosed and (B) to provide that all Evaluation Material that is so
disclosed will be accorded confidential treatment to fullest extent available
under applicable laws and regulations. In the event that the party receiving
such request or legal process and/or its Representatives shall have complied
fully with the provisions of this paragraph, then such party and its
Representatives shall have no liability hereunder for the disclosure of that
Evaluation Material which they are legally required to disclose.     4.   To the
extent that any Evaluation Material may include material subject to the
attorney-client privilege, work product doctrine or any other applicable
privilege concerning pending or threatened legal proceedings or governmental
investigations, the parties understand and agree that they have a commonality of
interest with respect to such matters and it is their desire, intention and
mutual understanding that the sharing of such material is not intended to, and
shall not, waive or diminish in any way the confidentiality of such material or
its continued protection under the attorney-client privilege, work product
doctrine or other applicable privilege. All Evaluation Material provided by a
party that is entitled to protection under the attorney-client privilege, work
product doctrine or other applicable privilege shall remain entitled to such
protection under these privileges, this agreement, and under the joint defense
doctrine. Nothing in this letter agreement obligates any party to reveal
material subject to the attorney-client privilege, work product doctrine or any
other applicable privilege.

 



--------------------------------------------------------------------------------



 



  5.   Until the earlier of the consummation by you of a Transaction and one
year from the date of this Agreement, each of us agrees not to, directly or
indirectly, solicit for purposes of employment, offer to hire, entice away, or
offer into any contract with any senior or key employee of the other, or
otherwise solicit, induce or otherwise encourage any such person to discontinue,
cancel or refrain from entering into any relationship (contractual or otherwise)
with the other (other than through: (a) a general advertisement or other general
solicitation not targeted to the Company’s employees; or (b) through the
unsolicited initiative of such employee) without the other’s prior written
consent.     6.   Unless otherwise agreed to by the other party in writing or as
provided in Section 4 of the Settlement Agreement (as defined below), all
(i) communications regarding any possible Transaction, (ii) requests for
additional information, (iii) requests for facility tours or management
meetings, and (iv) discussions or questions regarding procedures, will be
submitted or directed to our respective financial advisors, to be named in
connection with a possible Transaction.     7.   In addition, each party hereby
acknowledges that it is aware, and that it will advise its respective
Representatives who receive the Evaluation Material, that the United States
securities laws generally prohibit any person who has material, non-public
information concerning the matters which are the subject of this Agreement from
purchasing or selling securities of the Company (and options, warrants and
rights relating thereto) from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person
including, without limitation any of our respective Representatives, is likely
to purchase or sell such securities.     8.   This Agreement does not constitute
or create any obligation of either of us to provide any Evaluation Material or
other information to the other party, but merely defines the duties and
obligations of each of us and our respective Representatives with respect to the
Evaluation Material to the extent it may be disclosed or made available.
Notwithstanding the foregoing, the Company agrees to provide promptly to you and
your Representatives access to the information requested in good faith, in order
to facilitate the making of an acquisition proposal by you prior to June 15,
2006 as contemplated by Section 4 of the Settlement Agreement. Each of us
understands and acknowledges that neither of us nor any of our respective
Representatives is making any representation or warranty, express or implied, as
to the accuracy or completeness of the Evaluation Material or any other
information provided by either of us to the other or the other’s
Representatives. Neither of us nor our respective affiliates or Representatives,
nor any of our respective officers, directors, employees, agents or controlling
persons (within the meaning of the 1934 Act) shall have any liability to the
other or any other person (including, without limitation, any of the other’s
Representatives) resulting from the use of the Evaluation Material. Each party
agrees that it is not entitled to rely on the accuracy or completeness of the
Evaluation Material and only those representations and warranties that may be
made by either of us or any of our respective affiliates in a definitive written
agreement regarding a Transaction, when, as and if executed and subject to the
limitations and restrictions as may be specified therein, shall have any legal
effect, and each of us agrees that any determination to engage in a Transaction
will be based solely on the terms of such written agreement and on our own
respective investigation, analysis and assessment of the other.     9.   Each of
us agrees that unless and until a definitive agreement between the Company

 



--------------------------------------------------------------------------------



 



      and you with respect to any Transaction has been executed and delivered,
neither party hereto will be under any legal obligation of any kind whatsoever
with respect to such a Transaction by virtue of (i) this Agreement or (ii) any
written or oral expression with respect to such a Transaction by any of the
other party’s directors, officers, employees, agents, advisors or
Representatives except, in the case of this letter, for the matters specifically
agreed to herein.     10.   You agree that the Company has not granted you any
license, copyright, or similar right with respect to any of the Evaluation
Material or any other information provided to you by the Company or any of its
Representatives.     11.   If either party determines that it does not wish to
proceed with the Transaction, then such party will promptly advise the other
party and its financial advisors in writing of that decision (electronic mail
shall suffice). In that case, or in the event that (i) a Transaction is not
consummated by you or (ii) at any time the Company or you requests, the other
party will promptly (a) return all of the Evaluation Material, including all
copies, reproductions, summaries, analyses or extracts thereof or based thereon
in such party’s possession or in the possession of any of its Representatives or
(b) destroy all Evaluation Material in such party’s possession or in the
possession of any of its Representatives (such destruction to be certified by
such party or its Representatives). Notwithstanding the return or destruction of
Evaluation Material, each party will continue to be bound by its obligations of
confidentiality and other obligations hereunder.     12.   Both parties
acknowledge that remedies at law may be inadequate to protect either party
hereto against any actual or threatened breach of this Agreement and, without
prejudice to the rights and remedies otherwise available to the non-breaching
party, each party agrees to the granting of injunctive relief in the favor of
the non-breaching party without proof of irreparable harm or damages.     13.  
The validity and interpretation of this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California
applicable to agreements made and to be fully performed therein (excluding the
conflicts of laws rules).     14.   The benefits of this Agreement shall inure
to the respective successors and assigns of the parties hereto and of the
indemnified parties hereunder and their successors and assigns and
Representatives, and the obligations and liabilities assumed in this Agreement
by the parties hereto shall be binding upon their respective successors and
assigns.     15.   If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provision hereof shall
be unimpaired and shall remain in full force and effect and (ii) the invalid or
unenforceable provision or term shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of such
invalid or unenforceable term or provision.     16.   This Agreement and the
Settlement Agreement among the Company, Summit Growth Management LLC and you
dated the date hereof (the “Settlement Agreement”) embody the entire agreement
and understanding of the parties hereto, and supersedes any and all prior
agreements, arrangements and understandings, relating to the matters provided
for herein. No alteration, waiver, amendment, change or supplement hereto shall
be binding or effective unless the same is set forth

 



--------------------------------------------------------------------------------



 



      in writing signed by a duly authorized representative of each part and may
be modified or waived only by a separate letter executed by the Company and you
expressly so modifying or waiving such Agreement.     17.   For the convenience
of the parties, any number of counterparts of this Agreement may be executed by
the parties hereto. Each such counterpart shall be, and shall be deemed to be,
an original instrument, but all such counterparts taken together shall
constitute one and the same Agreement.     18.   All obligations under this
Agreement shall terminate except to the extent otherwise provided in this
Agreement, the first anniversary of the date of this Agreement.     19.  
Notwithstanding any other provision of this Agreement, if the Company is or
hereafter becomes bound by a confidentiality or similar agreement with any other
person relating to a possible transaction that contains terms that are more
favorable to such other person than the terms of this Agreement are to you, then
the Company shall promptly notify you of such terms and this Agreement shall be
deemed modified to incorporate all such terms.

[signature page follows]

 



--------------------------------------------------------------------------------



 



     This Agreement is being delivered to you in duplicate. Kindly execute and
return one copy of this letter which will constitute our Agreement with respect
to the subject matter of this letter.

              Very truly yours,
 
            INTER-TEL, INCORPORATED
 
       
 
  By:   /s/ Alexander Cappello
 
       
 
            Alexander Cappello,     Chairman of the Board of Directors

Confirmed and Agreed to
this 5th day of May, 2006.

         
By:
  /s/ Steven G. Mihaylo
 
STEVEN G. MIHAYLO    

 



--------------------------------------------------------------------------------



 



ANNEX A
          [date]
[PARTY]
Ladies and Gentlemen:
          Reference is made to the letter agreement, dated May ___, 2006 (the
“Agreement”), between Inter-Tel, Incorporated and Steven G. Mihaylo, a copy of
which is attached hereto.
          The undersigned hereby acknowledges and agrees that it may come into
possession of “Evaluation Material” (as such term is defined in the Agreement)
and, in consideration therefor, the undersigned, in its capacity as a
“Representative” (as such term is defined in the Agreement) of [Inter-Tel,
Incorporated/Steven G. Mihaylo], agrees to be bound by the Agreement in
accordance with its terms as though the undersigned were a party thereto. For
the avoidance of doubt, references to “you” or “your” in the Agreement will be
deemed to be references to the undersigned.

              Very truly yours,
 
            [REPRESENTATIVE]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 